J-A28010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMAT ALI MANZOOR                          :
                                               :
                       Appellant               :   No. 1121 MDA 2017

              Appeal from the Judgment of Sentence March 1, 2017
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0002798-2016


BEFORE: LAZARUS, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                     FILED: JANUARY 11, 2019

        Jamat Ali Manzoor appeals from the judgment of sentence, entered in

the Court of Common Pleas of Dauphin County, following his conviction of two

counts of arson1 and one count of insurance fraud.2        After our review, we

affirm.

        The following facts have been gleaned from the certified record.

Manzoor owned a single-family home at 3507 Elmerton Avenue in

Susquehanna Township (“Property”), which he had previously rented out but

was then vacant. On April 1, 2014, Matthew Hartman, a volunteer firefighter

with Progress Fire Company, responded to a fire at the Property, at which time

the first and second floors were in flames. Hartman was the first through the

____________________________________________


1   18 Pa.C.S.A. § 3301(a)(1)(i) & (a)(1)(ii).

2   18 Pa.C.S.A. § 4117(a)(2).
J-A28010-18



side door of the home, which he had to force open with an axe. Within a few

minutes, Hartman felt his shoulder catch on fire and his fingers began to hurt.

He was subsequently treated for burns to his finger and both shoulders at the

Hershey Medical Center. Hartman testified that the blistering lasted for three

weeks and the pain was excruciating.

      Harry Liebfried, a general contractor whom Manzoor had hired to

perform work at the Property, arrived at the scene as the fire was in progress.

Liebfried testified that the home was unoccupied at the time and that he had

been there the day before to determine what needed to be done. Liebfried

testified that he had been given a key to the home, which he turned over to

police after the fire.

      George Drees, Fire Marshal Chief of Susquehanna Township, testified

that he arrived at the Property after the fire had been brought under control

and observed Manzoor standing near the side of the house.         Chief Drees

noticed that Manzoor was singed on his arms, the side of his face, and his

hair. Manzoor told Chief Drees that he had returned to the Property from a

trip to the mall and opened the front door, at which point there was a “whoosh”

sound and he got burned. Manzoor stated that he had not stepped inside the

Property.

      Detective Michael Mull of the Susquehanna Township Police responded

to the fire and subsequently spent nearly an hour with Manzoor at the police

station. Detective Mull testified that Manzoor smelled of gasoline to the point

that it caused a burning sensation in Detective Mull’s nose, and caused his

                                     -2-
J-A28010-18



eyes to water. Police subsequently took Manzoor’s pants, belt, and shirt for

analysis.

      Detective Dennis Woodring, of the Dauphin County District Attorney’s

Office, testified as an expert in the causes and origins of fire and K-9

accelerant odor detection. Detective Woodring’s K-9 partner, Loki, is one of

about fifty K-9s in the United States federally certified to assist in the search

for trace evidence of ignitable fluid in a fire. When Detective Woodring and

Loki arrived at the Property, he was advised that some of the firefighters had

smelled what they believed to be gasoline on the second floor of the structure.

As a result, Detective Woodring used a ground ladder to access the second

floor of the structure, where he immediately smelled gasoline.         With the

assistance of K-9 Loki, Detective Woodring collected two samples from the

second floor and a sample from the stairway and submitted them to the lab.

When asked to describe his findings, Detective Woodring testified:

      With all the evidence that we examined and took into
      consideration and the examination of the fire scene itself, the
      witness statements, the 911 witness statements, other
      statements that were taken, it is my opinion that gasoline was
      poured on the second floor in the bedrooms; the one above the
      living room where that floor is completely gone, the bedroom
      where we collected the samples in the hallway.

      And it is also my opinion that the gasoline was trailed down
      through the hallway and down the stairs, and the gasoline was
      ignited by an open flame in the area where that red tape was by
      the steps that I put the arc mapping that area there. The gas was
      used as a trailer to get the fire going up the stairs and into those
      bedrooms.

N.T. Trial, 11/1/16, at 71-72.


                                      -3-
J-A28010-18



      Detective Woodring further testified that he and Loki went to the police

station on the date of the fire to search Manzoor’s clothing, at which time Loki

alerted on both legs of Manzoor’s jeans. Finally, Detective Woodring described

finding a key on a key-ring next to the stove in the home, which opened the

main entry door to the dining area of the home.

      Nicholas Plumley, a forensic scientist and expert in trace evidence

analysis and identification of gasoline and other accelerants, received sealed

samples taken by Detective Woodring from the Property after the fire for the

purpose of testing them for ignitable liquids and/or accelerants. In two out of

the three samples, Plumley was able to identify the presence of gasoline. In

two other samples, taken from Manzoor’s pants, gasoline was also present.

      Karl New, an adjuster with the American Modern Insurance Company

(“AMI”), testified that, at the time of the fire, the Property was insured for

$173,208. However, the policy included a vacancy endorsement, which New

indicated that most people are unaware of, which reduced the limits by 40%,

to approximately $103,000. Manzoor owed the bank a total of about $105,000

on two mortgages. New testified that, in Pennsylvania, the lienholder of a

mortgage is not liable for the action of the insured. Therefore, an insurance

company must pay the lienholder its portion of proceeds, regardless of

whether the fire was caused by an intentional act such as arson. New testified

that AMI paid $103,924.80 to Santander Bank, the mortgage lienholder.

During New’s testimony, the Commonwealth introduced and played for the




                                     -4-
J-A28010-18



jury an audio recording of an interview with Manzoor conducted by the

insurance company in which Manzoor denied setting the fire.

      Manzoor’s wife, Joanne, testified that the couple had two residences,

one in Tower City, Pennsylvania, and the other in Howard Beach, New York.

At the time of the fire she was at the New York residence. She testified that

in December 2013, she made arrangements to change the locks on the

Property and thereafter received three new keys for the house. Mrs. Manzoor

kept one and had it with her on the day of the fire; Manzoor kept one; and

Liebfried, the contractor, had the third, which he returned to the police after

the fire.

      Manzoor presented three character witnesses who testified to Manzoor’s

honesty and law-abiding character.

      Finally, Manzoor presented the testimony of Heather Harris, a forensic

chemistry consultant and professor in forensic chemistry. Ms. Harris testified

that, while she did not perform any independent testing of the samples taken

from the Property, her review of the data provided to her did not support the

conclusion that gasoline was present on the samples in question.

      On November 3, 2016, Manzoor was convicted of the above charges

and, on March 1, 2017, the trial court sentenced him to an aggregate term of

33 months’ to 11 years’ incarceration and a $500 fine. The trial court also

ordered Manzoor to pay $117,666 in restitution to AMI and $2,355.10 in

restitution to Susquehanna Fireman’s Fund.       Additionally, the trial court

ordered PennDot to place a lien on Manzoor’s Corvette in the amount of

                                     -5-
J-A28010-18



$50,000 in favor of the Fines and Costs Office. Manzoor filed a post-sentence

motion on March 13, 2017, which was denied on June 5, 2017. Manzoor filed

a notice of appeal on July 3, 2017, followed by a a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). Manzoor raises the

following issues on appeal:

      1. Was there insufficient evidence to convict [Manzoor] and was
      the verdict against the weight of the evidence?

      2. Did the court err in allowing testimony regarding an alleged
      extramarital affair and was that irrelevant testimony so harmful
      to require a new trial?

      3. Did the court err in ordering PennDot to place a lien on
      [Manzoor’s] vehicle in favor of the [F]ines and [C]osts [O]ffice?

      4. Was trial counsel ineffective for failing to secure proper
      character testimony?

Brief of Appellant, at 9.

      Manzoor first challenges the weight and sufficiency of the evidence

supporting his convictions.      “The standard we apply when reviewing the

sufficiency of the evidence is whether viewing all the evidence admitted at

trial in the light most favorable to the verdict winner, there is sufficient

evidence to enable the fact-finder to find every element of the crime beyond

a reasonable doubt.”        Commonwealth v. Gibbs, 981 A.2d 274, 280 (Pa.

Super. 2009).

      The offense of arson – endangering persons is defined as follows:

      (1) A person commits a felony of the first degree if he intentionally
      starts a fire or causes an explosion, or if he aids, counsels, pays
      or agrees to pay another to cause a fire or explosion, whether on
      his own property or on that of another, and if:

                                      -6-
J-A28010-18



         (i) he thereby recklessly places another person in danger of
         death or bodily injury, including but not limited to a
         firefighter, police officer or other person actively engaged in
         fighting the fire; or

         (ii) he commits the act with the purpose of destroying or
         damaging an inhabited building or occupied structure of
         another.

18 Pa.C.S.A. § 3301. “[A] conviction for arson requires the establishment of

three elements: (1) that there was a fire; (2) that it was of incendiary origin;

and (3) that defendant was the guilty party.” Commonwealth v. Galloway,

448 A.2d 568, 571 (Pa. Super. 1982).            Arson may be proved purely by

circumstantial evidence where the circumstances reasonably and naturally

justify an inference of the guilt of the accused, and the volume and quality

overcome the presumption of innocence and satisfy the jury of the defendant’s

guilt beyond a reasonable doubt. Commonwealth v. Wisneski, 257 A.2d
624, 626 (Pa. Super. 1969).           Circumstantial evidence, even if not

overwhelming, is sufficient to establish proof of guilt beyond a reasonable

doubt. Commonwealth v. DiNicola, 468 A.2d 1078, 1080 (Pa. 1983).

      Here,   Manzoor    claims    that   the    evidence   presented      by   the

Commonwealth was insufficient to establish beyond a reasonable doubt that

he was responsible for starting the fire, or that he did so with criminal intent.

Manzoor argues that there were no witnesses to his spreading accelerant

throughout the residence, igniting the fire, or being present in the structure

when the fire began. He is entitled to no relief.




                                      -7-
J-A28010-18



      The evidence presented at trial demonstrated that there was a fire and

that gasoline was present in the upstairs bedroom and hallway and on the

stairs leading from the first to second floors.   Manzoor reeked of gasoline

during his interview with police and laboratory testing found gasoline on two

samples taken from Manzoor’s pants.        Although Manzoor claimed to have

returned home to discover the fire and stated that he had not entered the

dwelling, his key to the residence was found in the kitchen. There were only

three keys to the residence, and the other two were accounted for. Firefighter

Hartman was treated at the hospital for burns to his shoulders and hands and

suffered blistering and “the most excruciating pain” for three weeks after the

incident. N.T. Trial, 10/31/16, at 11. This evidence, if believed by the jury,

was sufficient to establish that Manzoor committed the offense of arson.

Gibbs, supra.

      Manzoor was also convicted of insurance fraud.        A person commits

insurance fraud if he “[k]nowingly and with the intent to defraud any insurer

or self-insured, presents or causes to be presented to any insurer or self-

insured any statement forming a part of, or in support of, a claim that contains

any false, incomplete or misleading information concerning any fact or thing

material to the claim.” 18 Pa.C.S.A. § 4117(a)(2). The requisite intent to

commit insurance fraud may be inferred from the surrounding circumstances.

See Commonwealth v. Sanchez, 848 A.2d 977 (Pa. Super. 2004)

(defendant had intent to commit insurance fraud when he signed forms in

support of claim even though he knew that car in question was not insured at

                                     -8-
J-A28010-18



time of accident). Finally, although section 4117 does not provide guidance

on the meaning of the word “material,” the statute does not require an insured

to cause actual injury to the insurer. See Commonwealth v. Pozza, 750
A.2d 889, 894 (Pa. Super. 2000) (under section 4117, there is no requirement

that transference of insurer’s property must take place before crime occurs;

rather, mere submission of any false statement done knowingly and with

intent to defraud is sufficient to violate statute). See also Commonwealth

v. Riding, 68 A.3d 990, 996 (Pa. Super. 2013) (holding that definition of fraud

does not include element of detriment to victim).

       Here, the evidence at trial established that Manzoor provided AMI with

false information in support of an insurance claim, specifically, Manzoor stated

that he did not set the fire. The only reason Manzoor made the false statement

was to contribute to the success of his claim.      Under section 4117, it is

immaterial whether the false statement ultimately caused a detriment to the

insurance company. Pozza, supra. Accordingly, viewed in the light most

favorable to the Commonwealth, the evidence was sufficient to support

Manzoor’s conviction for arson. Gibbs, supra.

       Manzoor also asserts that the verdict was against the weight of the

evidence.3


____________________________________________


3 We note that, in the argument section of his brief, Manzoor combines his
weight and sufficiency claims and makes no effort to distinguish his arguments
as to the two distinct legal claims. Indeed, the majority of his discussion



                                           -9-
J-A28010-18


       A motion for a new trial based on a claim that the verdict is against
       the weight of the evidence is addressed to the discretion of the
       trial court. Commonwealth v. Widmer, [] 744 A.2d 745, 751–
       52 ([Pa.] 2000); Commonwealth v. Brown, [] 648 A.2d 1177,
       1189 ([Pa.] 1994). A new trial should not be granted because of
       a mere conflict in the testimony or because the judge on the same
       facts would have arrived at a different conclusion. Widmer, []
744 A.2d at 752. Rather, “the role of the trial judge is to
       determine that ‘notwithstanding all the facts, certain facts are so
       clearly of greater weight that to ignore them or to give them equal
       weight with all the facts is to deny justice.’” Id. at [] 752 (citation
       omitted). It has often been stated that “a new trial should be
       awarded when the jury’s verdict is so contrary to the evidence as
       to shock one’s sense of justice and the award of a new trial is
       imperative so that right may be given another opportunity to
       prevail.” [Commonwealth v. Brown, 648 A.2d 1177, 1189 (Pa.
       1994)].

Commonwealth v. Clay, 64 A.3d 1049, 1054–55 (Pa. 2013).

       An appellate court’s standard of review when presented with a weight

of the evidence claim is distinct from the standard of review applied by the

trial court:

       Appellate review of a weight claim is a review of the exercise of
       discretion, not of the underlying question of whether the verdict
       is against the weight of the evidence. Brown, 648 A.2d at 1189.
       Because the trial judge has had the opportunity to hear and see
       the evidence presented, an appellate court will give the gravest
       consideration to the findings and reasons advanced by the trial
       judge when reviewing a trial court’s determination that the verdict
       is against the weight of the evidence. Commonwealth v.
       Farquharson, [] 354 A.2d 545 (Pa. 1976). One of the least
       assailable reasons for granting or denying a new trial is the lower
       court’s conviction that the verdict was or was not against the
       weight of the evidence and that a new trial should [or should not]
       be granted in the interest of justice.

____________________________________________


appears directed towards his sufficiency claim. For this reason, we could deem
Manzoor’s weight claim waived. However, because the trial court addressed
the claim in its opinion, we decline to find waiver.

                                          - 10 -
J-A28010-18



Widmer, 744 A.2d at 753.

      Here, the trial court concluded as follows:

      While there existed conflicts in the testimony at trial, the jury
      clearly found the Commonwealth’s witnesses and expert
      witnesses to be credible, and assigned greater weight to their
      testimony. Based on the evidence presented, the verdict was
      certainly not so contrary to the evidence as to shock one’s sense
      of justice. Experts and lay witnesses gave more than ample
      evidence to connect [Manzoor] to the crimes of arson and
      insurance fraud, which led to his convictions for both.

Trial Court Opinion, 12/29/17, at 10.

      Based upon our review of the record, the trial court did not abuse its

discretion in finding that the jury’s verdict was not contrary to the weight of

the evidence.    Nothing in Manzoor’s argument, or in our review of the

evidence, suggests that the jury’s verdict should have shocked the trial court’s

sense of justice. Accordingly, Manzoor is entitled to no relief.

      Manzoor next asserts that the trial court erred in admitting testimony

regarding an extra-marital affair he had allegedly engaged in with his nanny.

Manzoor claims the testimony was irrelevant and so inflammatory as to deny

him a fair trial, as the case involved questions pertaining to his honesty.

Accordingly, Manzoor asserts he is entitled to a new trial.

      Preliminarily, the Commonwealth asserts that Manzoor has waived this

claim for failing to lodge a timely objection “before the evidence was presented

to the jury.” Brief of Commonwealth, at [12]. The complained-of testimony

was elicited by counsel for the Commonwealth from contractor Harry Liebfried

and objected to by defense counsel as follows:


                                     - 11 -
J-A28010-18


      Q: Now his nanny, did you ever have contact with the nanny?

      A: I thought it was his wife.

      Q: Now that would be — what name did you know her by?

      A: Sima. I don't know. I thought that’s how you pronounce it,
      something like that.

      Q: Sima, S-I-M-A?

      A: Yeah.

      Q: What made you think she was his wife?

      A: That’s how he introduced her to me, as his wife, I thought,
      and she was there with the kids all the time.

      Q: And did you witness any conduct that would be consistent with
      that sort of a relationship?

      MR. DAVIDSON: Objection: relevance.

      THE COURT: Overruled.

      THE WITNESS: Yeah. I mean, they were together all the time.

      BY MR. CHARDO:

      Q: Any signs of affection or that sort of thing?

      A: Yeah. They looked friendly to me.

      Q: Well describe that for us.

      A: I mean, I didn’t see them making out or nothing like that.

      Q: Did they act like man and wife?

      A: Yes.

N.T. Trial, 10/31/16, at 28-29.

      Based on the foregoing, it is apparent that counsel objected to the

Comonwealth’s line of questioning as soon as it began to delve into the specific

nature of Manzoor’s relationship with his nanny.      The purpose of the rule

requiring timely objections is to afford the trial court an opportunity to take


                                      - 12 -
J-A28010-18



corrective action to rectify errors. Fudala v. Leedom, 411 A.2d 548, 549

(Pa. Super. 1979). Here, while counsel could have objected as soon as the

Commonwealth mentioned the nanny’s name, the objection was nevertheless

sufficiently timely to allow the court an opportunity to take any corrective

action it may have deemed necessary. Accordingly, we decline to find waiver

in this instance and proceed to address the merits of Manzoor’s claim.

      In reviewing a trial court’s ruling concerning the admissibility of

evidence, our standard of review is one of deference. Questions concerning

the admissibility of evidence are within the sound discretion of the trial court

and we will not reverse a trial court’s decision to admit evidence absent an

abuse of discretion. Commonwealth v. Brown, 52 A.3d 1139, 1197 (Pa.

2012). “An abuse of discretion is not merely an error of judgment, but is

rather the overriding or misapplication of the law, or the exercise of judgment

that is manifestly unreasonable, or the result of bias, prejudice, ill-will or

partiality, as shown by the evidence of record.” Commonwealth v. Mendez,

74 A.3d 256, 260 (Pa. Super. 2013) (citation omitted).

      Pennsylvania Rule of Evidence 401 defines relevant evidence as

“evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable

than it would be without the evidence.” Pa.R.E. 401. Pennsylvania Rule of

Evidence 402 further provides as follows: “All relevant evidence is admissible,

except as otherwise provided by law. Evidence that is not relevant is not

admissible.” Pa.R.E. 402. Thus, while the general rule of the admissibility of

                                     - 13 -
J-A28010-18



relevant evidence is subject to various exceptions, the rule that irrelevant

evidence is not admissible is categorical. Commonwealth v. Cook, 952 A.2d
594, 612 (Pa. 2008). Accordingly, “[t]he threshold inquiry with admission of

evidence is whether the evidence is relevant.” Commonwealth v. Collins,

888 A.2d 564, 577 (Pa. 2005).

      Finally, evidence of prior bad acts—such as an extramarital affair—is

“not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.”

Pa.R.E. 404(b)(1). However, such evidence “may be admissible for another

purpose, such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident. In a criminal

case this evidence is admissible only if the probative value of the evidence

outweighs its potential for unfair prejudice.” Pa.R.E. 404(b)(2).

      Here, it is apparent that the prior bad acts evidence of Manzoor’s alleged

extra-marital affair was inadmissible at trial. While it was clearly beneficial to

the Commonwealth to put before the jury evidence of Manzoor’s alleged affair

to show his propensity for dishonesty, Rule 404(b) strictly prohibits the

admissibility of such bad acts evidence for that purpose. In this case, the

Commonwealth neither argued nor established the admissibility of the

evidence pursuant to any of the exceptions contained in Rule 404(b)(2).

Indeed, the sole reason for presenting the evidence was to show that Manzoor

acted in accordance with his alleged character trait of dishonesty, a use




                                     - 14 -
J-A28010-18



specifically prohibited under Rule 404(b)(1). Accordingly, the trial court erred

in overruling the defense’s objection to this testimony.

      However, even where evidence is improperly admitted, the error may

be deemed harmless where there is no reasonable possibility that the error

could have contributed to the verdict. See Commonwealth v. Ardestani,

736 A.2d 552, 556 (Pa. 1999). In such a case, the Commonwealth bears the

burden of establishing the harmlessness of the error by showing that: (1) the

error did not prejudice the defendant or the prejudice was de minimis; or (2)

the erroneously admitted evidence was merely cumulative of other untainted

evidence which was substantially similar to the erroneously admitted

evidence; or (3) the properly admitted and uncontradicted evidence of guilt

was so overwhelming and the prejudicial affect of the error so insignificant by

comparison that the error could not have contributed to the verdict. Id. at

556–57.

      Here, neither the Commonwealth nor the trial court attempt to defend

the admission of the evidence of the alleged affair on its merits. Rather, both

the court and the Commonwealth assert that the admission of the evidence

constituted harmless error due to the substantial other evidence of Manzoor’s

guilt presented at trial. We are constrained to agree. The evidence presented

at trial overwhelmingly established that Manzoor set fire to the Property and

subsequently lied about it to his insurance company. As set forth in greater

detail above, both the inside of the Property and Manzoor himself smelled

strongly of the odor of gasoline. Manzoor told Chief Drees that he had just

                                     - 15 -
J-A28010-18



arrived at the Property and had not set foot inside the home, yet his key was

discovered in the kitchen.         Laboratory testing confirmed the presence of

gasoline on samples from inside the home as well as from Manzoor’s clothing.

Finally, the Commonwealth presented a tape of Manzoor stating to his insurer

that he had not set the fire. In light of the evidence presented at trial, there

is no reasonable possibility that the trial court’s error could have contributed

to the verdict. Id.

        Manzoor next asserts that the trial court erred in ordering PennDOT to

place a lien on his vehicle to satisfy his fines and costs. He asserts that: (1)

there was no nexus between the crime committed and the vehicle; (2) he was

given no notice of the alleged forfeiture; and (3) section 9754 of the

Sentencing Code does not authorize forfeiture as a condition of probation. In

support of his argument, he cites Commonwealth v. Crosby, 568 A.2d 233

(Pa. Super. 1990), in which this Court held, in part, that forfeiture of a truck

was not a permissible condition of probation. Manzoor is entitled to no relief.

        Contrary to Manzoor’s contention, the trial court did not order Manzoor

to forfeit his vehicle. Rather, as part of Manzoor’s direct sentence, see 18

Pa.C.S.A. § 1106,4 the trial court imposed restitution in the amount of



____________________________________________


4   Section 1106 provides for the imposition of restitution as follows:

        (a) General rule.--Upon conviction for any crime wherein:



                                          - 16 -
J-A28010-18



$117,666 to AMI and in the amount of $2,355.10 to the Susquehanna

Firemen’s Fund.5 The court further ordered that a lien be placed upon his

vehicle, in favor of the Dauphin County Bureau of Fines and Costs, and

directed that “[a]ny proceeds of the sale of this vehicle are to be paid towards

costs, fines, and restitution.” Trial Court Order, 3/1/17. Section 9728 of the

Sentencing Code (Collection of restitution, reparation, fees, costs, fines and

penalties) specifically provides that “[t]he total amount for which the person

is liable pursuant to this section may be entered as a judgment upon the

person or the property of the person sentenced or ordered, regardless of

whether the amount has been ordered to be paid in installments.”                  42

Pa.C.S.A. § 9728(b)(4) (emphasis added). Accordingly, the trial court did not

err in ordering that a lien be placed on Manzoor’s vehicle.

        Finally, Manzoor asserts that trial counsel was ineffective for failing to

secure proper character testimony.             Specifically, Manzoor asserts that the

character testimony elicited at trial was improper, as the witnesses’ accounts

____________________________________________


           (1) property of a victim has been stolen, converted or
           otherwise unlawfully obtained, or its value substantially
           decreased as a direct result of the crime; . . .

        the offender shall be sentenced to make restitution in addition to
        the punishment prescribed therefor.

18 Pa.C.S.A. § 1106(a). Although, here, the court imposed restitution as part
of Manzoor’s direct sentence, restitution may also be imposed as a condition
of probation. See 42 Pa.C.S.A. § 9754(c)(8) (court may impose as condition
of probation that defendant make restitution of fruits of his crime or make
reparations for loss or damage caused thereby).
5   The court also imposed fines and costs.

                                          - 17 -
J-A28010-18



were “that of their own opinion, and not of the community’s opinion” as the

law requires. Brief of Appellant, at 26. Manzoor is entitled to no relief.

      Generally, a petitioner should wait to raise claims of counsel’s

ineffectiveness until collateral review. Commonwealth v. Grant, 813 A.2d
726 (Pa. 2002). There are limited circumstances in which an appellate court

may consider allegations of trial counsel’s ineffectiveness on direct appeal.

See Commonwealth v. Holmes, 79 A.3d 562 (Pa. 2013) (recognizing two

exceptions to Grant deferral rule where (1) appellant demonstrates

extraordinary circumstances in which the claim is both apparent from the

record and meritorious, such that immediate consideration best serves the

interest of justice or (2) appellant raises prolix claims, there is good cause

shown, and request is accompanied by a knowing and express waiver of the

right to pursue a first PCRA petition). However, neither of the exceptions is

present here. Thus, we decline to review Manzoor’s ineffectiveness claims,

consideration of which must be deferred until collateral review.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/11/2019


                                     - 18 -